Order entered December 4, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01266-CV

                            MARTIN BETTWIESER, Appellant

                                               V.

                         SANDRA K. JEFFERY, ET AL., Appellees

                          On Appeal from the County Court at Law
                                  Bastrop County, Texas
                              Trial Court Cause No. 17-18735

                                           ORDER
       Before the Court is the December 3, 2018 request of Angela Freeman, Official Court

Reporter for Bastrop County Court at Law, for an extension of time to file the reporter’s record.

We GRANT the request and extend the time to December 27, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE